The motion to affirm and the certificate in this matter show that the appeal bond in the above cause was filed in the lower court on the 16th of March, 1912; hence the appeal was returnable at the preceding term of this court, and as this motion to affirm, with the certificate of the clerk, was filed at this term of this court, this matter is controlled by the decision in the case of Laughlin v. Dabney, 86 Tex. 120, 24 S.W. 259, by the Supreme Court, holding that "the appellee, or defendant in error, as the case may be, must file his certificate at the term of the court to which the appeal or writ of error is returnable."
The motion to affirm on certificate is overruled.